t c memo united_states tax_court robert l stewart petitioner v commissioner of internal revenue respondent docket no filed date robert l stewart pro_se catherine l campbell for respondent memorandum findings_of_fact and opinion laro judge on date respondent issued to petitioner a notice of final_determination with respect to petitioner’s claim to abate interest on his income_tax deficiency under sec_6404 in the notice respondent partially abated part of the interest and denied the balance of petitioner’s claim petitioner timely filed a petition under sec_6404 g and rule we decide whether respondent abused his discretion in failing to abate accrued interest in whole we hold he did not section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in sunnyside washington when he petitioned the court on date petitioner filed his federal_income_tax return the tax_return did not include in petitioner’s gross_income a brokerage fee and showed income_tax due of dollar_figure petitioner’s tax_return was not accompanied by any payment sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 sec_6404 was later redesignated sec_6404 by the victims of terrorism relief act of publaw_107_134 115_stat_2435 in his petition petitioner disputes dollar_figure this amount however consists of interest of dollar_figure and of the addition_to_tax of dollar_figure under sec_6651 on date respondent moved the court to dismiss for lack of jurisdiction and to strike petitioner’s claim_for_abatement of additions to tax the court granted respondent’s motion see stewart v commissioner tcmemo_2002_139 accordingly we limit our discussion to the interest abatement claim on date respondent assessed petitioner’s tax_liability for as shown on petitioner’s tax_return in addition respondent assessed an addition_to_tax of dollar_figure under sec_6651 for failure to pay timely the tax due on date respondent assessed additional income_tax due from petitioner of dollar_figure due to the inclusion of the brokerage fee petitioner did not dispute that determination by respondent on date petitioner filed a petition for chapter bankruptcy relief which was subsequently converted to a chapter case petitioner received a discharge on date but for his income_tax_liability on date respondent erroneously abated petitioner’s income_tax_liability of dollar_figure respondent also erroneously abated on the same date the addition_to_tax and interest for as discussed below respondent reassessed the amount of the addition_to_tax and interest on date starting from date respondent sent to petitioner monthly statements which did not reflect any interest accrued against petitioner the first monthly statement showed petitioner’s income_tax deficiency as dollar_figure respondent concedes that those monthly statements were misleading because they did not include any accrued interest on date petitioner made a first payment of dollar_figure toward his income_tax_liability in date petitioner entered into an installment_agreement to pay his income_tax_liability the terms of this agreement required that petitioner make payments of dollar_figure toward his tax_liability from date to date petitioner made payments of dollar_figure in total petitioner paid dollar_figure toward his income_tax_liability on date respondent sent to petitioner a monthly statement showing that the current balance on his income_tax_liability was dollar_figure a note to that statement provided penalty and interest totals are cumulative but are not calculated to the due_date shown above if a payoff total is required please call the telephone number shown below petitioner called the telephone number shown on that statement later petitioner contacted insolvency technician molly modin based on those conversations on date petitioner sent to the internal_revenue_service a check for dollar_figure which he believed to be the remaining outstanding balance of his tax_liability on date this amount was applied to petitioner’s income_tax_liability the record does not contain a copy of the installment_agreement nor does it disclose all of its relevant terms on date respondent assessed against petitioner an addition_to_tax of dollar_figure under sec_6651 the same day respondent sent to petitioner a notice stating that respondent had changed his account to correct petitioner’s penalty charge and interest charges that statement showed the addition_to_tax of dollar_figure and interest due of dollar_figure petitioner immediately sent a fax to revenue_officer curtis rowe attached to that fax were copies of monthly statements that petitioner previously received from respondent those statements were dated date date date and date respectively in addition petitioner attached a copy of his statement of account dated date the monthly statements and petitioner’s statement of account which petitioner sent to the revenue_officer did not show any interest or penalties additions to tax owed by petitioner respondent treated petitioner’s date fax as an informal request for interest abatement on date respondent denied petitioner’s interest abatement request on date petitioner appealed respondent’s determination not to abate all of the interest and additions to tax assessed against him with respect to his income_tax_liability on date petitioner submitted to respondent a form_843 claim_for_refund and request for abatement requesting an abatement of all interest and additions to tax assessed against him for the appeals officer vicki olsen reviewed petitioner’s claim and determined that petitioner is entitled to abatement of interest by dollar_figure the abatement was relating to the interest accrued from date to date a burden_of_proof opinion petitioner bears the burden of proving that respondent abused his discretion by not having abated interest against petitioner rule a 113_tc_145 112_tc_19 as will be shown in the discussion below petitioner failed to establish that respondent abused his discretion by denying petitioner’s interest abatement claim therefore petitioner failed to meet his burden_of_proof b interest abatement as in effect for the taxable_year in issue sec_6404 provides that the secretary may abate all or any part sec_6404 was amended by congress in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 the amendment applies to taxable years beginning after date and therefore does not apply to this case of an assessment of interest on any deficiency or payment of tax if either a the deficiency is attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any error or delay in payment of tax is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act for purposes of sec_6404 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place lee v commissioner supra pincite sec_301_6404-2t b temporary proced admin regs fed reg date this court has jurisdiction to order an abatement of interest only when the commissioner has abused his discretion in refusing a taxpayer's request to abate interest sec_6404 in order for a taxpayer to show an abuse_of_discretion he or she must establish that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a lee v commissioner supra pincite woodral v commissioner supra pincite subject_to other requirements not applicable in this case under sec_6404 a taxpayer is entitled to an abatement of assessed interest on a deficiency only for any period after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency sec_6404 respondent contacted petitioner in writing with respect to petitioner’s income_tax deficiency on date when he sent to petitioner the first erroneous monthly statement respondent then corrected his mistake on date respondent’s denial of petitioner’s claim to abate interest is supported by the overly broad scope of petitioner’s claims see donovan v commissioner tcmemo_2000_220 petitioner argues that he is entitled to the abatement of interest that accrued on his tax_deficiency before date and after date because respondent erred in computing his tax_liability when he entered into an installment_agreement in his installment payments should have been larger or the period of his installment_agreement should have been longer respondent erroneously released a tax_lien against his property respondent gave him an incorrect payoff balance and statement of account and a payment made on his tax_liability should have been applied against his tax_liability we disagree with petitioner that he is entitled to his requested interest abatement sec_6404 requires not only the identification of an error or delay caused by a ministerial_act on the commissioner’s part but the identification of a specific period of time over which interest should be abated as a result of the error or delay see eg 112_tc_230 douponce v commissioner tcmemo_1999_398 in his interest abatement claim petitioner failed to show a correlation between the errors he alleged and any specific period of time instead he requested the abatement of any and all interest accrued on his income_tax deficiency respondent has the authority to abate interest accrued as a result of a ministerial error or delay by his employees only if in reaching a decision under the abuse_of_discretion standard the court focuses on arguments and information available to respondent at the time his discretion was exercised 114_tc_604 donovan v commissioner tcmemo_2000_220 because petitioner did not present his fifth argument in the interest abatement claim we do not address that argument in this regard we understand petitioner also to be asserting that he is liable for none of the interest because it relates to an addition_to_tax that respondent assessed after the applicable_period of limitations under sec_6501 as we have found the addition_to_tax was assessed initially on date approximately month after petitioner filed his related return abated on date and then reassessed on date petitioner’s assertion which focuses on the applicability of the addition_to_tax is not an appropriate consideration in this interest abatement proceeding no significant aspect of such error or delay can be attributed to the taxpayer involved hawksley v commissioner tcmemo_2000_354 donovan v commissioner supra sec_6404 sec_301_6404-2t a temporary proced admin regs fed reg date respondent does not have authority to abate interest where as here the taxpayer contributed significantly to the accrual of that interest the interest accrued on petitioner’s income_tax deficiency prior to date and after date was the result of petitioner’s own actions and or inactions petitioner failed to file timely his income_tax return not a single payment was made by petitioner toward his income_tax_liability until date petitioner further failed to make any payments toward his income_tax_liability since date when he was given a notice of the outstanding balance petitioner is responsible for the interest petitioner further failed to identify a single ministerial error or delay by respondent that resulted in the accrual of interest on his income_tax deficiency before date and after date consequently respondent had no authority to abate any part of the interest petitioner seeks to have abated by refusing to do what he had no authority to do respondent did not abuse his discretion woodral v commissioner t c pincite on the basis of our analysis we hold that respondent’s denial of petitioner’s claim_for_abatement of interest was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
